Citation Nr: 0925557	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  03-31 191	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The Veteran served on active duty with the Philippine 
Commonwealth Army from December 1941 to May 1942 and with the 
Philippine Guerrillas from October 1942 to April 1946.  He 
died in April 2001 and the appellant was his surviving 
spouse.  The appellant died in October 2006.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that denied service connection 
for the cause of the Veteran's death.  The Board previously 
denied the claim in January 2005 and the appellant appealed.  
In January 2007, the Court of Appeals for Veterans Claims 
issued an opinion vacating the Board's decision and remanding 
the matter.  Judgment was entered in March 2007.  The Board 
remanded the case to the agency of original jurisdiction in 
February 2008.  The appeal was recertified to the Board in 
June 2008.  In July 2009, the Board granted its own motion to 
advance the appeal on the docket.  

In June 2008, the appellant's daughter notified VA that the 
appellant had died in October 2006 and she asked VA, on 
behalf of herself and her siblings, for assistance in 
obtaining whatever benefits are due the legitimate survivors 
of the Veteran.  This matter is referred to the RO for 
appropriate action.  


FINDING OF FACT

On June 1, 2009, the Board was notified by the Department of 
Veterans Affairs (VA) Regional Office in Manila, the Republic 
of the Philippines, that the appellant died in October 2006.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(provision allowing for substitution of claimant when the 
date of the appellant's death is on, or after, October 10, 
2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).  In reaching this determination, the 
Board intimates no opinion as to the merits of this appeal or 
to any derivative claim brought by another survivor of the 
Veteran.  38 C.F.R. § 20.1106 (2008).  


ORDER

The appeal is dismissed.


		
P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


